                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                 KANSAS CITY DIVISION


  ROBBY BROWN, individually and on
  behalf of all others similarly situated,              Case No.:

            Plaintiff,                                  CLASS ACTION COMPLAINT

            v.                                          JURY TRIAL DEMANDED

  ADTALEM GLOBAL EDUCATION,
  INC., a Delaware corporation, DEVRY
  UNIVERSITY, INC., a Delaware
  corporation,

            Defendants.


                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Robby Brown (“Brown” or “Plaintiff”), individually and on behalf of all other

persons similarly situated, by his undersigned attorneys, files this Class Action Complaint against

Adtalem Global Education, Inc. (“Adtalem”), formerly known as DeVry Education Group, Inc.,

and DeVry University, Inc. (“DVU”) (collectively referred to as “Defendants” or “DeVry”) to,

without limitation, obtain damages and restitution, and obtain a declaration that Defendants’

actions were unlawful. Plaintiff alleges the following based upon personal knowledge as to himself

and his own acts, and on information and belief as to all other matters, including, inter alia,

investigation conducted by and through his attorneys.

                                  NATURE OF THE ACTION

       1.        At all times relevant herein, Defendants jointly operated the for-profit school,

DeVry University. DeVry provides hundreds of classes taught at locations throughout the country.

Since at least 2008, Defendants have made numerous deceptive claims regarding their student

employment and income statistics. Specifically, Defendants claim that 90% of their students


                                                 1
                                         Brown
            Case 4:19-cv-00250-ODS Document    v. Adtalem
                                            1 Filed       Global
                                                    03/29/19     Education,
                                                              Page  1 of 39Inc., et al.
                                                           CLASS ACTION COMPLAINT
actively seeking employment had careers in their fields of study within six months of graduation

(the “90% Placement Claim”). Similarly, Defendants systematically represented that DeVry

University graduates obtained jobs with significantly higher incomes than graduates of other

colleges or universities (the “Higher Income Claims”).

         2.       These claims are not meaningless statistics. Rather, as the Department of Education

has recognized, for-profit institutions like DeVry use these misleading claims as critical selling

points to get prospective students to enroll.1 Using high-pressure sales tactics to leverage these

statistics, DeVry is able to charge significantly more for its services than other universities,2 even

though its students—even those who graduate—are no more likely to land a job than those who

didn’t go to college.3

         3.       This enrollment model is crucial to DeVry’s success. Because DeVry derives the

vast majority of its income from federal financial aid programs, it is incentivized to get as many

students to enroll, take out loans, and make as many tuition payments as possible. If—and more

likely, when—those students do not graduate or find jobs, the former students are stuck with

crippling debt, while DeVry simply gets other unwitting prospects to buy into its 90% Placement



1
  Department of Education, Program Integrity: Gainful Employment, 79 Fed. Reg. 64890-01,
64890 (Oct. 31, 2014) (“[P]rograms are engaging in aggressive and deceptive marketing and
recruiting practices. As a result of these practices, prospective students and their families are
potentially being pressured and misled into critical decisions regarding their educational
investments that are against their interests.”); see also U.S. Gov’t Accountability Office, GAO-
10-948T, Undercover Testing Finds Colleges Encouraged Fraud and Engaged in Deceptive and
Questionable Marketing Practices (2010).
2
    79 Fed. Reg. at 64907.
3
 Rajeev Darolia, Do Employers Prefer Workers Who Attend For-Profit Colleges? Evidence from
a Field Experiment, National Center for Analysis of Longitudinal Data in Education Research
(Aug. 2014), https://caldercenter.org/sites/default/files/WP-%20116.pdf; Julian T.
Miller, Program Integrity and the Implications of the Corporate Identity in Higher Education, 7
Brook. J. Corp. Fin. & Com. L. 509, 526 (2013) (noting Department of Education’s concern that
“higher tuition costs at for-profit universities provide[] no return through gainful employment.”).

                                                   2
                                           Brown
              Case 4:19-cv-00250-ODS Document    v. Adtalem
                                              1 Filed       Global
                                                      03/29/19     Education,
                                                                Page  2 of 39Inc., et al.
                                                             CLASS ACTION COMPLAINT
Claim and Higher Income Claims and enroll in those former students’ places. Simply put, DeVry’s

business model is built on boosting its initial enrollment numbers, not its students’ long-term

success. The 90% Placement Claim and Higher Income Claims reflect this myopic focus.

       4.        In early 2016, it was publicly revealed that Defendants’ 90% Placement Claim and

Higher Income Claims were false. Unfortunately, tens of thousands of students and consumers

reasonably relied on these claims and enrolled in DeVry, borrowing billions of dollars’ worth of

student loans to purchase educational services and products from Defendants, when—had they

known the truth behind Defendants’ claims—they would have paid substantially less for their

enrollment or wouldn’t have enrolled at all.

       5.        Plaintiff Brown, and the students and consumers he seeks to represent, are victims

of DeVry’s predatory practices. They read and heard DeVry’s 90% Placement Claim and Higher

Income Claims, and subsequently purchased Defendants’ educational services and products in

reliance on the truth and accuracy of these claims, unaware that they were false and untrue.

       6.        Accordingly, Plaintiff, on his own behalf and on behalf of a class of similarly

situated individuals, brings this lawsuit and seeks damages and restitution, together with costs and

reasonable attorneys’ fees, the calculation of which will be based on information in the possession

of Defendants.

                                 JURISDICTION AND VENUE

       7.        This Court has original jurisdiction pursuant to the Class Action Fairness Act,

28 U.S.C. § 1332(d) because: (a) at least one member of the putative Class is a citizen of a state

different from DeVry; (b) the amount in controversy exceeds $5,000,000, exclusive of interest and

costs; (c) the proposed Class consists of more than 100 Class Members; and (d) none of the

exceptions under the subsection apply to this action.




                                                 3
                                         Brown
            Case 4:19-cv-00250-ODS Document    v. Adtalem
                                            1 Filed       Global
                                                    03/29/19     Education,
                                                              Page  3 of 39Inc., et al.
                                                           CLASS ACTION COMPLAINT
        8.       This Court has supplemental jurisdiction over the Missouri Merchandising

Practices Act., Mo. Ann. Stat. § 407.010, et seq. (“MMPA”), and other state common law claims

pursuant to 28 U.S.C. § 1367 (providing for supplemental jurisdiction over pendant state law

claims).

        9.       This Court has personal jurisdiction over Defendants because: (a) they are

registered to, and in fact do, conduct business in Missouri; and (b) have sufficient minimum

contacts in Missouri, or otherwise intentionally avail themselves of the markets within Missouri

through the promotion, sale, marketing, and distribution of their products and services to render

the exercise of jurisdiction by this Court proper and necessary.

        10.      Venue is proper in this District under 28 U.S.C. § 1391 because: (a) Plaintiff is a

resident of, and domiciled in, this District; (b) Defendants conduct substantial business in this

District; and (c) a substantial part of the events giving rise to Plaintiff’s claims alleged herein

occurred in this District.

                                             PARTIES

        11.      Plaintiff Robby Brown is a natural person and citizen of the State of Missouri,

residing in Kearny, Missouri.

        12.      Defendant Adtalem is a corporation organized and existing under the laws of the

State of Delaware with its principal place of business located at 500 West Monroe Street, Chicago,

Illinois. Adtalem transacts business throughout Clay County, the State of Missouri, and across the

United States. Adtalem was previously known as DeVry Education Group, Inc., a corporation

organized and existing under the laws of the State of Delaware with its principal place of business

located at 3005 Highland Parkway, Downers Grove, Illinois. At all times material to this action,

acting alone or in concert with others, Adtalem, including when it was known as DeVry Education

Group, Inc., has advertised, marketed, distributed, or sold educational products and services to


                                                  4
                                          Brown
             Case 4:19-cv-00250-ODS Document    v. Adtalem
                                             1 Filed       Global
                                                     03/29/19     Education,
                                                               Page  4 of 39Inc., et al.
                                                            CLASS ACTION COMPLAINT
consumers and students in Missouri and nationwide and, with respect to the acts and practices of

DVU that are described herein: (a) dominated and controlled DVU’s acts and practices; (b) knew

and approved of DVU’s acts and practices; and (c) benefitted from DVU’s acts and practices.

       13.     Defendant DVU is a corporation organized and existing under the laws of the State

of Delaware with its principal place of business located at 3005 Highland Parkway, Downers

Grove, Illinois. At all times relevant herein, DVU was a subsidiary of Adtalem, formerly known

as DeVry Education Group. DVU transacts business throughout the State of Missouri, and across

the United States. At all times material to this action, acting alone or in concert with others, DVU

advertised, marketed, distributed, or sold the educational products and services to consumers and

students in the State of Missouri and throughout the United States.

       14.     At all times mentioned in the causes of action alleged herein, each and every

Defendant was acting in concert with, and/or was an agent and/or employee of each and every

other Defendant. In performing the acts and/or omissions stated herein, each and every Defendant

was acting within the course and scope of a common enterprise, and was acting with the consent

and authorization of each of the remaining Defendants. All actions of each Defendant as alleged

in the causes of action stated herein were ratified and approved by every other Defendant and/or

its officers or managing agents.

                           COMMON FACTUAL ALLEGATIONS

       15.     Adtalem is a for-profit education company with a market capitalization of nearly

$3 billion and total annual revenues approaching $2 billion, or $168,000 per employee. The

marketing and sale of for-profit educational goods and services is big business, and Adtalem is

one of the biggest.




                                                 5
                                       Brown
          Case 4:19-cv-00250-ODS Document    v. Adtalem
                                          1 Filed       Global
                                                  03/29/19     Education,
                                                            Page  5 of 39Inc., et al.
                                                         CLASS ACTION COMPLAINT
       16.     At all times relevant herein, Adtalem owned and operated DVU.4 Together, as

“DeVry,” they collectively comprise approximately 60 campuses in the United States and an

online division that offers 10 certificate, diploma, and degree programs with over 30

concentrations in health care, business, and technology.

       17.     As a for-profit institution, enrollment growth is critical to DeVry’s success for

several reasons. First, DeVry’s high attrition rate means that it needs to replace its income from

tuition paid by students who enroll but subsequently leave its program. For example, DeVry’s

2014 graduation rate for the 2008 first-time, full-time entering class to which the graduation rate

applies was only 32%. (See Exhibit A, attached hereto). Increasing enrollment ensures that DeVry

covers its tuition losses from those students that don’t graduate.

       18.     Second, nearly every student that enrolls provides a new revenue stream to DeVry

in the form of federal loans. Historically, DeVry has derived nearly 80% of its revenues from

Title IV federal education funds, such as Pell grants, Stafford loans, and Veterans Affairs

education programs, which assist students in paying for higher education. According to the U.S.

Department of Education, DeVry received more than $1 billion in taxpayer dollars through federal

student aid in 2015 alone.5

       19.     Finally, increasing enrollment rates—and thereby its bottom line—also ensures that


4
 Adtalem announced on or about December 5, 2017, that it had signed an agreement to transfer
ownership of DeVry University and its Keller Graduate School of Management to Cogswell
Education LLC. This transaction was recently completed in December 2018.
5
  To underscore that DeVry’s focus is on the up-front enrollment of students, and not their long-
term success, consider that DeVry students cumulatively hold $8.3 billion in student debt—the
fourth highest debt volume of any higher education institution in America—and have a 2009
five-year cohort default rate of 43%. This means that approximately $3.6 billion in revenues that
DeVry received from students in the form of federal student loans is now either in forbearance or
in default. See Department of Education, Program Integrity: Gainful Employment, 76 Fed. Reg.
34386-01, 34387 (June 13, 2011) (“The revenues of these institutions are dependent on the
number of students they enroll in their programs; they are not otherwise dependent on whether
their students graduate, find jobs, and ultimately repay their loans.”).
                                                 6
                                       Brown
          Case 4:19-cv-00250-ODS Document    v. Adtalem
                                          1 Filed       Global
                                                  03/29/19     Education,
                                                            Page  6 of 39Inc., et al.
                                                         CLASS ACTION COMPLAINT
DeVry meets the revenue and profit projections that its investors expect. As a publicly-traded, for-

profit education company, it must consistently show enrollment growth, which is a closely watched

metric by Wall Street analysts.

       20.     To ensure DeVry meets its enrollment goals, DeVry spends hundreds of millions

of dollars each year (e.g., $264 million in 2015) advertising, marketing, recruiting, and promoting

DeVry’s job placement and post-graduate income claims. To that end, DeVry employs a large

sales and recruiting staff to promote its “graduate outcome” claims through a variety of mediums.

In 2010, for example, DeVry’s recruiting staff outnumbered its career counselors by a factor of

ten.

       21.     These recruiters are trained to use an approach called “the value proposition of the

program,” which emphasizes the value of the program against the cost to the student. For example,

by emphasizing that a DeVry education is likely to get the student a job in his or her chosen field

or a higher income when he or she starts, the high price of an education at DeVry is downplayed

and pitched as a more reasonable investment. Critically, prospective students can only make

informed choices about whether the benefits of the program outweigh its costs if the

representations—the supposed “value” the education provides—are true.

       22.     The “value” Defendants promised students in this case was based on Defendants’

90% Placement Claim and Higher Income Claim.

Defendants’ 90% Placement and Higher Income Claims Are Inaccurate and Misleading

       Defendants’ 90% Placement Claim

       23.     To recruit new students, DeVry made false, deceptive, and unfair claims about the

job placement rates of its graduates, including without limitation in its 90% Placement Claim that

90% of DeVry graduates who were actively seeking employment had obtained jobs in their field




                                                 7
                                       Brown
          Case 4:19-cv-00250-ODS Document    v. Adtalem
                                          1 Filed       Global
                                                  03/29/19     Education,
                                                            Page  7 of 39Inc., et al.
                                                         CLASS ACTION COMPLAINT
of study within six months of graduation. (See Exhibit B, attached hereto.)6 In reality, the true

statistics for DeVry’s graduate outcomes are dismal, rendering DeVry’s promotional and

advertising statements false and misleading.

       24.     To substantiate their promotional and advertising claims, Defendants use

information they obtain from students about their majors, graduation dates, their employment, and

DeVry’s classifications of their employment status and from other third parties. Defendants used

and manipulated these records to calculate the 90% Placement Claim.

       25.     The data, records, and information used by Defendants to make the 90% Placement

Claim do not support Defendants’ claims. To the contrary, they show that the claims were falsified.

Defendants improperly counted a substantial number of DeVry graduates as having been placed

successfully (e.g., those who were employed when they enrolled and who never actively

participated in an employment search). Similarly, Defendants excluded a substantial number of

graduates in the pool of those actively seeking employment who should not have been excluded.


6
  On January 27, 2016, the Federal Trade Commission (“FTC”) filed a civil complaint (the “FTC
Lawsuit”) against DeVry in the United States District Court for the Central District of California
alleging that certain of DeVry’s 90% Placement and Higher Income Claims were false,
deceptive, unfair, misleading, unsubstantiated, and illegal at the time they were made in violation
of Section 5(a) of the Federal Trade Commission Act, 15 U.S.C. § 45(a), as amended (the “FTC
Act”). On January 27, 2016, DeVry received a Notice of Intent to Limit from the Department of
Education (“DOE”) Office of Federal Student Aid (the “January 2016 Notice”), based on a
portion of its pending August 28, 2015 inquiry, informing DeVry of the DOE’s intention to
impose certain limitations on DeVry because of its statements regarding the post-graduation
employment outcomes of DVU students. The DOE ultimately found that “After reviewing the
information that DeVry provided, Federal Student Aid found that DeVry could not provide
evidence to substantiate this [90% Placement] claim.” Department of Education, U.S.
Department of Education Reaches Settlement with DeVry University Over Job Placement
Claims, Oct. 13, 2016, https://www.ed.gov/news/press-releases/us-department-education-
reaches-settlement-devry-university-over-job-placement-claims. On March 14, 2016, the
Department of Veterans Affairs (the “VA”) suspended DeVry from participation in a program
that identifies schools doing a good job of serving former troops in light of the FTC Lawsuit
accusing the for-profit chain of misleading consumers about the employment and earnings of its
graduates in advertisements. Several other state Attorneys General have similarly launched
investigations into DeVry’s representations.

                                                 8
                                       Brown
          Case 4:19-cv-00250-ODS Document    v. Adtalem
                                          1 Filed       Global
                                                  03/29/19     Education,
                                                            Page  8 of 39Inc., et al.
                                                         CLASS ACTION COMPLAINT
For example, Defendants count graduates who did not obtain a job as a result of obtaining a degree

from DeVry, and include DeVry graduates who after graduation continued with the same job they

had when they enrolled in DeVry.

        26.     Defendants also unreasonably count jobs that employers, industry experts,

graduates, and consumers would not reasonably consider to be in the graduate’s field of study and

exclude students as “inactive” who were in fact seeking jobs (i.e., reviewing jobs in the DeVry

database, attending job interviews, attending DeVry career fairs, actively applying for positions,

and actively following up with prospective employers). The actual percentage of DeVry graduates

who, at or near the time they graduated, found jobs that could be reasonably considered “in their

field” is in fact significantly and materially smaller than 90%. 7

        27.     Following the resolution of multiple lawsuits initiated by regulatory bodies against

DeVry, Defendants were ultimately enjoined from making the 90% Placement Claim as part of

their advertising. DeVry correspondingly reduced its tuition prices for new students applying to

certain bachelor’s degree programs by as much as 20%, and began phasing out other programs,




7
  Many of the graduates themselves do not consider themselves as employed in their field of study when
reporting to DeVry, but Defendants misrepresent them as employed in their field, including without
limitation in the class of 2012: (1) graduates with degrees in technical management who were working as
(a) a rural mail carrier (human resources concentration); (b) a yard salesman at a nursery (business
information systems concentration); (c) a sales associate at Macy’s (general technical concentration); (d)
a driver delivering rain gutters for a construction services company; (e) a data entry specialist for a radio
station (human resources concentration); and (f) unpaid volunteers at medical centers (human resources
management and health services management concentrations); (2) a graduate with a degree in business
administration (health services management concentration) working as a server at the Cheesecake
Factory; (3) a graduate with a degree in business administration (health care management concentration)
working as a car salesman; (4) a graduate with a degree in business administration (accounting
concentration) working as a secretary at a prison; and (5) graduates with various degrees working as
customer service representatives. Thus, even in situations where DeVry relies on self-reported
employment data—i.e., a person reports finding a job as a mail carrier—DeVry nonetheless may
misclassify that data by considering it a job within a student’s field of study—i.e., misclassifying the mail
carrier job as within that student’s technical management degree field—to bolster its 90% Placement
Claim.

                                                      9
                                        Brown
           Case 4:19-cv-00250-ODS Document    v. Adtalem
                                           1 Filed       Global
                                                   03/29/19     Education,
                                                             Page  9 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
acknowledging that it was facing increasing pressure to lower its prices facing increased

competition and declining enrollment.

       Defendants’ Higher Income Claims

       28.     DeVry has also made false, deceptive, and unfair Higher Income Claims about the

median income levels of its graduates. Defendants have made these claims repeatedly and in a

systematic manner since at least 2008. Defendants have made the material representation that

seeking an education at DeVry statistically results in higher incomes than comparative programs.

       29.     Defendants falsely represented that its graduates could earn more than four-year

college students starting their careers. Specifically, Defendants publicly represented that, one year

after graduation, DeVry students who earned bachelor’s degrees on average earn 15% more than

graduates from other colleges and universities. (See Exhibit B.) The true facts are that DeVry

students do not earn more one year after graduation than four-year college students do in the same

one-year after they graduate.

       30.     In using and manipulating false graduate outcome information to make their 90%

Placement Claim, Defendants also falsely misrepresented and artificially inflated the average

annual compensation of its graduates by: (a) improperly counting a substantial number of DeVry

graduates as having been placed successfully (e.g., those who were employed when they enrolled,

who never actively participated in an employment search, and who generally earn more than

graduates who accept employment after graduation); (b) improperly excluding a substantial

number of graduates in the pool of those actively seeking employment, who should not have been

excluded, and who had zero income from education-related positions; (c) improperly counting

graduates who did not obtain a job as a result of obtaining a degree from DeVry; and (d) improperly

including DeVry graduates who after graduation continued with the same job they had when they




                                                 10

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  10 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
enrolled in DeVry, and who generally earn more than graduates who accept employment after

graduation. (See Exhibit B.)

       31.     In order to further bolster their deceptive Higher Income Claims, in 2012,

Defendants hired a third-party company to obtain income data from students who had graduated

from DeVry and other schools in 2010. DeVry then used and manipulated the data for marketing

purposes. In using the Higher Income Claims in its advertisements and sales pitches, DeVry knew,

or should have known, the reliability of the conclusions and information contained in the income

report was contradicted by its own data. For instance, the third-party information did not account

or adjust for material differences in age, experience, and field of study.

       32.     Further, DeVry’s own income statistics that it routinely collected annually and

directly from thousands of its own graduates materially differed from the third-party report, which

consisted of a sample size of only several hundred individuals per year. As such, DeVry was on

notice that the third-party data was not reliable or representative. And Defendants knew, or should

have known, the conclusions and information contained in the income report were false because

the methods and methodology of the survey that underlay the income report were questionable.

       33.     Due to the flaws in the third-party survey, Defendants’ reliance on the third-party

data for its Higher Income Claims was unreasonable and Defendants knew, or should have known,

that their Higher Income Claims and representations were false and unreliable. Indeed, based upon

internal and external data, DeVry knew that its graduates did not in fact earn significantly more

than graduates from all other schools combined.

Defendants Widely Disseminated the 90% Placement and High Income Claims

       34.     Since at least 2008, DeVry has represented, expressly or by implication, in

television commercials, on its websites, in telephone and face-to-face sales pitches with

prospective students, in brochures and print advertisements, in social media advertisements, in


                                                 11

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  11 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
radio ads, and in other advertising and promotional materials two specific claims: (a) as a result of

obtaining a DeVry degree, 90% of its graduates, from a specific year (e.g., 2012) or during a

specific period (e.g., since 1975 or “for more than 30 years”) who were actively seeking

employment obtained new jobs in their fields of study within six months of graduation; and (b)

DeVry’s graduates earn more than graduates from other colleges and universities as a result of

obtaining their degrees from DeVry.

       Defendants Engaged in False Advertising Via the Internet, Print Media, Television, and
       Radio

       35.     Since at least 2008, Defendants have made their 90% Placement Claim in numerous

television advertisements in both English and Spanish. These advertisements have run on national

broadcast, satellite, and cable channels and stations, and some have run on DeVry’s YouTube

channel.

       36.     Defendants’ statements, made verbally and/or in writing, included: (a) “In 2012,

90% of DeVry University grads actively seeking employment had careers in their field in six

months.”; (b) “90% of our grads actively seeking employment had careers in 6 months.”; (c) “Join

the 90%. Learn how at devry.edu.”; (d) “The offer letter. If you’re going to college, or back to

college, that’s your bull’s-eye. It is for DeVry University students. In fact, for more than thirty

years, 90% of all graduates in the active job market had careers in their fields within six months.

90%.”; (e) “This is the guy ready for a great career in technology. 90% of our grads actively

seeking employment had careers in 6 months.”; and (f) “90% of DeVry University grads actively

seeking employment had careers in their field in six months. Learn how at devry.edu.”

       37.     Since at least 2008, Defendants have made their 90% Placement Claim and Higher

Income Claims on various DeVry webpages, including without limitation, on the DeVry website,

at www.devry.edu.

       38.     Examples of the claims made on such webpages include:

                                                 12

           Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                           1 Filed         Global
                                                    03/29/19  PageEducation,
                                                                    12 of 39Inc., et al.
                                                            CLASS ACTION COMPLAINT
       •       “Excellent employment results. Nobody wants to go to college and just be
               a number . . . unless they’re numbers like these. Each year, thousands of our
               grads find themselves right where they want to be – employed in their fields
               of study.”;

       •       “Do DeVry University graduates get good jobs? Employers want DeVry
               University graduates. More than 90% of our new graduates quickly land
               jobs in their fields of study within six months of graduation (learn more).
               This is a true testament to the fact that DeVry University teaches what
               companies are looking for. . . . DeVry University graduates leave school
               well-prepared to enter the workforce and begin contributing immediately.”;
               and

       •       “Outstanding Career Services - In addition to a relevant education and a
               highly respected degree, DeVry University offers invaluable career services
               that have helped thousands of students begin rewarding careers in their
               fields. The proof is the numbers. Since 1975, 265,869 undergraduate
               students have graduated from DeVry and 90% of those in the active job
               market were employed in career related positions within six months of
               graduation.”

       39.     Defendants have also disseminated promotional representations through DeVry’s

public Twitter page at twitter.com/DeVryUniv. For example, on September 14, 2009, DeVry

tweeted, “For over 30 years, 90% of all DeVry graduates in the active job market had careers in

their fields within six months: http://bit.ly/hyYns.” And on July 29, 2013, it tweeted, “90% of

#DeVry grads active in the job market find employment in their field of study within 6 months.

@DeVryUniv president Dave Pauldine.”

       40.     Defendants have made similar 90% Placement Claims in print advertisements,

handouts to prospective students, brochures, and academic catalogs. In the 2008–2009 DeVry

Academic Catalog, DVU President David J. Pauldine represented:

       [S]ince 1975, DeVry has graduated more than 230,000 students at the
       undergraduate level. Of graduates in the active job market, 90 percent were
       employed in career-related positions within six months of graduation. It’s no
       wonder we say with conviction that at DeVry, we major in careers.

In the 2009–2010 DeVry Academic Catalog, Mr. Pauldine represented:




                                                13

           Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                           1 Filed         Global
                                                    03/29/19  PageEducation,
                                                                    13 of 39Inc., et al.
                                                            CLASS ACTION COMPLAINT
       For over 30 years, of DeVry graduates in the active job market or already employed,
       90 percent have enjoyed careers in their field of study within six months of
       graduation.

       Defendants Engaged in False Advertising Via Internal Sales Pitches and Slide Shows

       41.      DeVry’s marketing and sales involve both inbound and outbound campaigns.

DeVry’s inbound campaign involves disseminating promotional and advertising materials to

generate phone calls to DeVry from prospective students, while DeVry’s outbound campaign

involves DeVry sales personnel making “cold” calls and lead-generated calls to prospective

students.

       42.      Through either method, prospective DeVry students typically have multiple

conversations with DeVry sales representatives that follow set and predetermined scripts. During

the course of these phone calls, Defendants make statements and representations as set forth herein

to induce prospective students to enroll for a DeVry education program. These scripts were

centered around the 90% Placement Claim and Higher Income Claim, and were purportedly

approved by Defendants’ upper management for use in recruitment conversations.

       43.      Since at least 2013, DeVry’s sales staff have been trained to inform prospective students

via written scripts that “The DeVry University difference includes outstanding career outcomes––

In 2012, 90% of DeVry University grads actively seeking employment had careers in their field

within six months of graduation.”

       44.      Prospects are invited to one or more interviews that take place either in person on

a DeVry campus or by telephone. Prospective students who are interested in attending a DeVry

campus are invited to take a tour followed by an interview with a DeVry “Admissions Advisor.”

Likewise, prospective students for an online degree are invited to have one or more telephonic

interviews with an Admissions Advisor.




                                                   14

            Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                            1 Filed         Global
                                                     03/29/19  PageEducation,
                                                                     14 of 39Inc., et al.
                                                             CLASS ACTION COMPLAINT
        45.     Although titled “Admissions Advisors” (or “enrollment advisors,” “financial

advisors,” or “enrollment counselors”), an internal document makes clear the job function of these

DeVry employees: “This is a sales position.” As one salesman (who was told to represent himself

as a “military adviser” to veterans) said, it was critical to get “asses in classes.”

        46.     During the campus tour, some prospects are fed lunch, shown a graduation uniform,

or photos of a mock graduation are taken with the prospects wearing the graduation uniform. For

the interview stage of the sales pitch, Defendants have provided the Admissions Advisors and

salespeople with a training guide, scripts, and other guidelines instructing the Admissions Advisor

on how to pitch the prospect. DeVry Admissions Advisors are also armed with a PowerPoint slide

presentation to use during the interview. When the interview takes place by telephone, the

prospective student may be directed to a website that allows the prospect to go through a slide

presentation with the Admissions Advisor.

        47.     DeVry’s Admissions Advisors represent during the interviews with prospective

students that one of the benefits of obtaining a DeVry degree is that, as a result of attaining that

degree, 90% of DeVry graduates obtain jobs in their field soon after graduating. The training guide

and scripts instruct the Admissions Advisor to tell the prospect, “[a]s a result of these types of

career assistance our graduates have shown excellent career results, let’s take a look at those.” The

prospective student is then immediately shown a slide on DeVry’s website entitled, “Excellent

Employment Results.”

        48.     This slide includes, without limitation, the following text: “In 2012, 90% of DeVry

University graduates from all programs who actively sought employment had careers in their field

of study within six months of graduation. Within that same population: 83% of associate degree

graduates had careers in their field—92% of bachelor’s degree grads had careers in their field.”




                                                   15

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  15 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
       49.     The Admissions Advisors are instructed to “[r]ead the career statistics on the screen

verbatim” and to click a link to access “employment statistics.” If the interview is conducted in

person, the Admissions Advisor provides a paper copy of this information to the prospect.

       50.     DeVry Admissions Advisors are told to respond to employment assistance

questions from the prospect with a statement that, “DeVry offers career services that include

assistance with job searches, resume preparation, practice interviews, career fairs, etc. These

services are very successful, as evidenced by our employment statistics.”

       51.     The Admissions Advisors are also instructed to represent to prospects that one year

after graduation, DeVry University grads report earning more than the median earning reported by

all other graduates, including the claim that those earning bachelor’s degrees would earn 15% more

than their peers. DeVry Admissions Advisors are also instructed to ask prospects, “How do you

think having a 15% higher median earning helped those students?”

       DeVry Executives Made False Statements

       52.     In addition to the misrepresentations made by DVU President David Pauldine, in

DeVry Education Group’s August 8, 2013 fourth quarter 2013 earnings call, Chief Executive

Officer Daniel Hamburger stated, without qualification:

       A recent Gallup poll found that the factor adult Americans say is most important in
       selecting a college is the percent of graduates who find a good job. And this is what
       DeVry University does. The latest numbers are in, and DeVry University’s
       employment statistics increased more than 90%. 90% of our graduates in the active
       job market are employed in their field of study within 6 months of graduation, and
       they’re earning an average of over $43,500. That’s higher than the median family
       household income of our students before they enrolled at DeVry University.
       [Emphasis added].

       53.     Similarly, the core focus of DeVry’s 90% Placement Claim and Higher Income

Claims is demonstrated in a “Letter to Shareholders” addressed to “Fellow Owners, Students,

Colleagues, and Friends” written on or about August 29, 2013, wherein Chief Executive Officer

Hamburger stated:

                                                16

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  16 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
       The best measure of our quality is the successful outcomes that our students
       achieve. Notably, 90 percent of DeVry University’s 2012 graduates active in the
       job market were employed in their fields of study within six months of graduation,
       earning an average of more than $43,500 annually.

He went on to represent:

       PayScale recently validated the ROEI [return on educational investment] of DeVry
       University, ranking three campuses in the top 100 list of PayScale’s annual College
       Return on Investment Report.

       54.     DeVry’s emphasis on its 90% Placement Claim and Higher Income Claims is also

demonstrated in its 10-K filing with the U.S. Securities and Exchange Commission (“SEC”) for

its fiscal year ending June 30, 2013, where DeVry stated:

       DeVry University’s highly integrated brand initiative focuses on the university’s
       graduate employment success, while emphasizing DeVry University as an
       accredited, highly-respected academic institution. The brand campaign is grounded
       in ongoing in- depth consumer, marketplace and brand research, and leverages a
       number of channels, including broadcast, print and Internet advertising, public
       relations, and social media, as well as local marketing efforts.” [Emphasis added].

       55.     DeVry went on to represent:

       One measure of success is the employment outcomes of DeVry University
       graduates. Each year, thousands of DeVry University graduates have started careers
       in their chosen fields within 6 months or less of their graduation. Ninety percent of
       DeVry University’s calendar 2012 graduates in the active job market were
       employed in their fields of study within six months of graduation at an average
       salary of $43,539. These statistics include graduates of associate and bachelor’s
       degree programs and those who were already employed in their field of study.

                           PLAINTIFF BROWN’S EXPERIENCE

       57.     Plaintiff Robby Brown is a resident of Kearney, Missouri. Since at least 2010,

Plaintiff had seen DeVry’s television ads and heard DeVry’s radio ads touting their 90% Placement

and Higher Income Claims as described in Paragraphs 35–37. In or around the first and second

quarters of 2010, Plaintiff Brown received several telephone calls from DeVry, wherein the sales

person recited a sales pitch touting DeVry’s 90% Placement and Higher Income Claims that were

materially identical to the pitch described in Paragraphs 42–44.


                                                17

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  17 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
       58.     Plaintiff Brown went to DeVry’s website where, in addition to the ads he had seen

on television and heard on the radio, and the representations made to him in the phone calls, he

viewed the 90% Placement and Higher Income Claims in writing that were substantially similar

to the representations described in Paragraphs 38–40. Plaintiff was also mailed brochures and other

promotional material containing the 90% Placement and Higher Income Claims as described in

Paragraph 41. After he reviewed these brochures, he revisited DeVry’s website during the second

quarter of 2010, where he again saw the 90% Placement Claim and Higher Income Claims. At the

time, Plaintiff was starting the enrollment process to attend Centric College.

       59.     In or around the second quarter of 2010, Plaintiff Brown spoke on the telephone

between five and eight times with one or more DeVry “Financial Advisors,” including without

limitation Dale Masteas and Chris Dunlap, who repeated the 90% Placement and Higher Income

Claims and assured him not to worry about the higher cost of the DeVry’s education program

because—as evidenced by the 90% Placement and Higher Income Claims—it was superior to an

education from Centric and would be “all covered by grants.”

       60.     On or about May 21, 2010, Plaintiff Brown met in person with Admissions Advisor

Chris Dunlap who gave him the sales pitch, brochures, and a computer presentation substantially

similar to the pitch described in Paragraphs 47–52 that reiterated the 90% Placement and Higher

Income Claims. Between May 2010 and October 2010, Plaintiff Brown also met in person with

Dale Masteas and other DeVry representatives who repeated the 90% Placement Claim and Higher

Income Claims through verbal representations and written brochures. Dunlap and Masteas told

Mr. Brown that DeVry graduates were in demand from large technology employers who hired

DeVry’s graduates and supported DeVry’s student programs. Mr. Dunlap told Mr. Brown

employers hired DeVry graduates before and above graduates from other schools.




                                                18

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  18 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
      61.      Mr. Masteas stated to Mr. Brown that although Defendants’ tuition is considerably

higher than other post-secondary institutions, including the Centric school Plaintiff Brown was

considering, it would be of greater value and therefore superior to any other education Mr. Brown

might be considering. Mr. Masteas then informed Mr. Brown that upon completion of a two-year

Network Systems Administration degree program, he could make at least $120,000 per year. Based

on the false and misleading 90% Placement Claim and Higher Income Claims, Plaintiff Brown

believed he would enjoy superior earning power of at least $120,000 per year, and be in higher

demand in the job market.

       62.     Mr. Brown was told that if he hurried, he could start his education immediately in

the Summer 2010 session. Otherwise, he would have to wait two months to get started. Mr. Brown

was told the sooner he started, the sooner he could start making money in his new career. In

reliance on DeVry’s misrepresentations, Plaintiff Brown signed up and enrolled at the Kansas

City school of DeVry as a full-time student pursuing an associate degree in Network Systems

Administration.

       63.     Plaintiff Brown, in reliance on DeVry’s false and deceptive 90% Placement Claim

and Higher Income Claims, had enrolled and paid DeVry approximately $16,579 in tuition,

comprised of student loans which were paid directly to and converted by DeVry for its own use,

plus interest, as well as paying for other related DeVry education products such as books and

supplies, including instruction on DeVry’s website. The prices for these products and services

were significantly higher than what he would have paid for other similar post-secondary

educational programs, but he believed they were worth it based on the 90% Placement Clam and

Higher Income Claims. Had he known these claims were in fact false, he would have paid less for

these products and services, or would not have enrolled at all.


                              CLASS ACTION ALLEGATIONS

                                                19

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  19 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
       64.     Plaintiff brings this action pursuant to pursuant to Federal Rule of Civil Procedure

23(b)(2) and (b)(3) on behalf of themselves and all Members of the “Class,” defined as:

        Class: All students who purchased or otherwise paid for and received any part of a
DeVry education program while residing in or attending a DeVry campus located in the
State of Missouri.

       65.     Additionally, Plaintiff brings this action pursuant to Federal Rule of Civil

Procedure 23(b)(2) and (b)(3) on behalf of themselves and all Members of the “DOE Borrower

Subclass,” defined as:

        DOE Borrower Subclass: All Members of the Class who purchased or otherwise
paid for and received a DeVry education program while residing in or attending a DeVry
campus located in the State of Missouri with direct student loan proceeds from the United
States Treasury, and administered by the federal Department of Education.

       66.     The Classes described in this Complaint may be jointly referred to as the “Class”

and proposed Members of the Classes may be jointly referred to as “Class Members.”

       67.     The following people are excluded from the Class: (1) any judge or magistrate

presiding over this action and members of their families; (2) Defendants, Defendants’ subsidiaries,

parents, successors, predecessors, and any entity in which the Defendants or their parents have a

controlling interest and their current or former employees, officers, and directors; (3) persons who

properly execute and file a timely request for exclusion from the Class; (4) persons whose claims

in this matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s

counsel and Defendants’ counsel; and (6) the legal representatives, successors, and assigns of any

such excluded persons.

       68.     Plaintiff and the Class Members satisfy the numerosity, commonality, typicality,

adequacy, and predominance prerequisites for suing as representative parties pursuant to Rule 23

of the Federal Rules of Civil Procedure.

       69.     Numerosity and Ascertainability: The exact number of Class Members is

unknown and is not available to Plaintiff at this time, but individual joinder in this case is

                                                20

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  20 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
impracticable. The Class likely consists of tens, if not hundreds, of thousands of individuals. Class

Members can be easily identified through Defendants’ records and objective criteria permitting

self-identification in response to notice, and notice can be provided through techniques similar to

those customarily used in other consumer unlawful trade practices and class action controversies.

        70.     Typicality: Plaintiff’s claims are typical of the claims of other Class Members, in

that Plaintiff and the Class Members sustained damages all arise out of Defendants’ wrongful

conduct and misrepresentations, false advertising, and unlawful practices, and Plaintiff and the

Class Members sustained similar injuries and damages as a result of Defendants’ uniform illegal

conduct.

        71.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class and have retained counsel competent and experienced in complex

class actions to vigorously prosecute this action on behalf of the Class. Plaintiff have no interests

that conflict with or are antagonistic to those of the Class, and Defendants have no defenses unique

to Plaintiff.

        72.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any

questions that may affect individual Class Members. Common questions for the Class include, but

are not necessarily limited to the following:

        a.      Whether Defendants failed to disclose that Defendants’ education programs,
                products, and services were of a lower quality and value than, and not as, expressly
                represented, warranted, promised, and covenanted;

        b.      Whether Defendants had a duty to disclose the truth about its 90% Placement Claim
                and Higher Income Claims in connection with the DeVry education program and
                services;

        c.      Whether Defendants knew or should have known their practices and
                representations related to the marketing, labeling and sales of the education
                program, products, and services were false, misleading, or confusing;


                                                 21

           Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                           1 Filed         Global
                                                    03/29/19  PageEducation,
                                                                    21 of 39Inc., et al.
                                                            CLASS ACTION COMPLAINT
       d.       Whether Defendants are liable for negligence or gross negligence;

       e.       Whether Defendants’ misrepresentations and omissions about its 90% Placement
                Claim and Higher Income Claims in connection with the DeVry education program,
                products, and services were likely to deceive, confuse, or create a
                misunderstanding;

       f.       Whether Defendants’ represented their products and services had characteristics,
                uses, or benefits which they do not have;

       g.       Whether Defendants’ represented their products and services were of a particular
                standard, quality, or grade that were actually of another;

       h.       Whether Defendants’ advertised their products and services with intent not to sell
                them as advertised;

       i.       Whether Defendants’ conduct, practices, and representations related to the
                marketing, advertising, labeling, and sales of the DeVry education program and
                services were unfair, fraudulent, deceptive, confusing, misleading and/or unlawful
                in any respect, thereby violating the MMPA, and other applicable state laws;

       j.       Whether Defendants knew or should have known their representations were false;

       k.       Whether Defendants had a duty to Plaintiff and the Class to disclose the true nature
                of their products and services;

       l.       Whether Defendants falsely represented that their products and services were of a
                certain standard, quality, and grade, when in fact, they were not;

       m.       Whether Defendants concealed material information regarding the true
                characteristics and nature of their products and services;

       n.       Whether Defendants collected, took, or received monies from student loan proceeds
                in Defendants’ possession and belonging to Plaintiff and the Class, and wrongfully
                converted such monies to their own use and benefit;

       o.       Whether Plaintiff and the Class were damaged as a proximate cause or result of
                Defendants’ breaches;

       p.       Whether Defendants have been unjustly enriched as a result of the conduct
                complained of herein; and
       q.       Whether Plaintiff and the Class are entitled to rescission, restitutionary, declaratory,
                or other relief.

       73.      Superiority: This case is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of


                                                  22

            Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                            1 Filed         Global
                                                     03/29/19  PageEducation,
                                                                     22 of 39Inc., et al.
                                                             CLASS ACTION COMPLAINT
this controversy, as joinder of all parties is impracticable. The damages suffered by the individual

Class Members will likely be relatively small, especially given the burden and expense of

individual prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it

would be virtually impossible for the Class Members to obtain effective relief from Defendants’

misconduct. Even if Class Members could sustain such individual litigation, it would still not be

preferable to a class action, because individual litigation would increase the delay and expense to

all parties due to the complex legal and factual controversies presented in this Complaint. By

contrast, a class action presents far fewer management difficulties and provides the benefits of

single adjudication, economy of scale, and comprehensive supervision by a single Court.

Economies of time, effort and expense will be fostered and uniformity of decisions ensured.

                                           COUNT I
                                 Fraudulent Misrepresentation
                              (On Behalf of Plaintiff and the Class)

        74.     Plaintiff and the Class Members incorporate the above allegations as if fully set

forth herein.

        75.     The elements of the tort of fraudulent misrepresentation are: (1) a representation,

(2) its falsity, (3) its materiality, (4) the speaker’s knowledge of its falsity or his or her ignorance

of the truth, (5) the speaker’s intent that the representation should be acted upon by the hearer in a

manner reasonably contemplated, (6) the hearer’s ignorance of the representation’s falsity, (7) the

hearer’s reliance on the representation's truth, (8) the hearer’s right to rely on the representation,

and (9) injury to the hearer proximately caused by his reliance.

        76.     Defendants intentionally and knowingly made the 90% Placement Claim and

Higher Income Claims, which were false, untrue statements of material facts to Plaintiff and the

Class Members concerning the education program.




                                                  23

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  23 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
       77.     Defendants intentionally and knowingly misrepresented the aforementioned untrue

or misleading facts to Plaintiff and the Class Members with the intent to induce them to enroll and

purchase an education program, products, and services from Defendants.

       78.       Defendants’ representations are false and misleading, because, without limitation:

(a) the actual percentage of DeVry graduates who, at or near the time they graduated, found jobs

that could be reasonably considered “in their field” is in fact significantly and materially smaller

than 90%; and (b) Defendants’ own statistics showed that graduates of DeVry did not have any

higher income than graduates from other schools and that such claim was false, misleading,

deceptive and incomplete.

       79.       Defendants knew that their representations were false and/or misleading when

made, or made the representations and suggestions recklessly and without regard for their truth.

Plaintiff and the Class Members have suffered damages and injury in fact the form of, without

limitation, liability for student loans, tuition, and other payments for their education program,

products, and services.

       80.       Plaintiff and the Class Members justifiably relied on the 90% Placement Claim

and Higher Income Claims, which were specific representations about Defendants’ education

programs. Plaintiff and the Class Members and would not have enrolled in Defendants’ education

programs or paid for any other of Defendants’ services, or would not have paid as much for them,

had they known the truth about the 90% Placement Claim and Higher Income Claims.

       81.       Neither Plaintiff nor the Class Members did discover, nor could have discovered

with any amount of reasonable diligence, the true facts regarding DeVry’s false misrepresentations

until January 27, 2016, when the FTC Lawsuit was filed. Therefore, Plaintiff’s and the Class

Members’ claims are within any applicable statutes of limitations, including the ten-year statute of

limitations for fraud.


                                                24

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  24 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
       82.       As a direct and proximate result of Defendants’ misrepresentations, Plaintiff and

the Class Members have suffered injury, including but not limited to, monetary loss in connection

with borrowing funds to enroll, and the purchases of Defendants’ products and services they would

not have purchased absent DeVry’s false representations.

       83.       Accordingly, Plaintiff and the Class are entitled to, and hereby seek, rescission,

actual damages, punitive damages, treble damages, reasonable attorneys’ fees and costs, pre-and

post-judgment interest at the applicable legal rate as permitted by law, and further equitable relief

as this Court deems appropriate.

                                          COUNT II
                                   Fraudulent Concealment
                              (On Behalf of Plaintiff and the Class)

       84.       Plaintiff and the Class Members incorporate the above allegations as if fully set

forth herein.

       85.       Defendants were in a position of superiority to Plaintiff and the Class Members

and as such had the duty and obligation to disclose to Plaintiff the true facts and their knowledge

concerning their products and services, and about the 90% Placement Claim and the Higher

Income Claims, and the fact that such representations were false, misleading, and untrue.

Additionally, Plaintiff and the Class Members did not know of the concealed facts prior to

purchasing a DeVry education program and related services, nor could they reasonably be

expected to learn or discover such concealed facts prior thereto.

       86.       All of these facts were material to Plaintiff and the Class Members’ decision to

borrow money and enroll in Defendants’ educational program in that they are facts a reasonable

person would have considered important in deciding whether or not to do so.




                                                 25

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  25 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
        87.       Defendants intentionally and knowingly concealed the aforementioned material

facts from Plaintiff and the Class Members with the intent to induce them to purchase its education

program and related products and services.

        88.       Defendants continued to conceal the defective nature of their product and services

even after Class Members began to complain about, and report the problems with, Defendants

products and services. Neither Plaintiff nor the Class Members did discover, or could have

discovered with any amount of reasonable diligence, that DeVry concealed the true facts behind

its 90% Placement Claim and Higher Income Claim until January 27, 2016, when the FTC Lawsuit

was filed. Therefore, Plaintiff’s and the Class Members’ claims are within any applicable statutes

of limitations.

        89.       Plaintiff and the Class justifiably and reasonably relied on Defendant to disclose

the truth about the 90% Placement Claim and Higher Income Claims. Plaintiff and the Class

justifiably relied on the facts as they knew them at the time, and as a direct and proximate result

of Defendants’ fraudulent concealment of material facts, Plaintiff and the Class Members have

suffered actual injury-in-fact and damages, including but not limited to, monetary loss in

connection with purchases of the education program and related services they would not have

purchased absent Defendants’ concealment.

        90.       Had they known of the concealed information, Plaintiff and the Class Members

would not have purchased the education program and related services, nor would not have paid as

much therefor.

        91.       Accordingly, Plaintiff and the Class Members are entitled to, and hereby seek,

rescission, actual damages, punitive damages, reasonable attorneys’ fees and costs, pre-and post-

judgment interest as allowed by law, and any and all further equitable relief that this Court deems

appropriate.


                                                 26

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  26 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
                                            COUNT III
                       Violation of the Missouri Merchandising Practices Act
                                  Mo. Ann. Stat. § 407.010, et seq.
                                (On Behalf of Plaintiff and the Class)

        92.         Plaintiff and the Class Members incorporate the foregoing allegations as if fully

set forth herein.

        93.         The Missouri Merchandising Practices Act (the “MMPA”) provides, in part that:

       [t]he act, use or employment by any person of any deception, fraud, false pretense,
false promise, misrepresentation, unfair practice or the concealment, suppression, or
omission of any material fact in connection with the sale or advertisement of any
merchandise in trade or commerce . . . in or from the State of Missouri, is declared to be
an unlawful practice . . . .

        Mo. Ann. Stat. § 407.020.1.

        94.     The enabling regulations for the MMPA define an “unfair practice” as conduct that

(1) offends public policy; (2) is unethical, oppressive, and unscrupulous; (3) causes a risk of

substantial injury to consumers; (4) was not in good faith; (5) is unconscionable; or (6) is unlawful.

See Mo. Code Regs. Ann. tit. 15, § 60-8.

        95.     Under the MMPA, the term “merchandise” is broadly defined to include “any

objects … or services.” Mo. Ann. Stat. § 407.020.4.

        96.     The MMPA authorizes private causes of action, and class actions. Mo. Ann. Stat.

§§ 407.025.1 and 407.025.2.

        97.     Plaintiff and Class Members purchased Defendants’ products and services

primarily for personal, family, or household purposes within the meaning of the MMPA.

        98.     Defendants’ unfair and deceptive acts and/or omissions as set forth herein are

material in that they relate to matters which are important to consumers or are likely to affect the

purchasing decisions or conduct of consumers—including Plaintiff and Class Members—

regarding Defendants’ products and services.



                                                   27

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  27 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
       99.     Defendants engaged in deceptive and unfair acts in connection with its marketing,

promoting, advertising, and selling DeVry’s products and services, including by representing that:

(a) as a result of obtaining a DeVry degree, 90% of DeVry graduates from a specific year who

were actively seeking employment landed or obtained new jobs in their field of study within six

months of graduation; (b) after graduation the average or median earnings of DeVry graduates is

higher than the average or median earnings of graduates from all other colleges and universities;

and (c) DeVry bachelor’s degree graduates specifically earn up to 15% more than graduates from

other colleges and universities. Each of these representations are false and/or misleading and

constitute a deceptive act or practice in violation of the MMPA.

       100.    Relatedly, Defendants’ concealment, suppression, or omission of material facts as

alleged herein—including concealing the true facts and data underlying the 90% Placement Claim

and Higher Income Claim and that these claims were false—also constitute unfair, deceptive, and

fraudulent business practices within the meaning of the MMPA. Defendants willfully and

intentionally failed to disclose one or more important and material facts that were only known to

them and that Plaintiff and the Class Members could not have discovered; and/or Defendants

actively concealed one or more important and material facts from Plaintiff and the Class Members

and/or prevented them from discovering such fact or facts.

       101.    Defendants’ actions in connection with the sale and distribution of their products

as set forth herein evidences a lack of good faith, honesty in fact, and observance of fair dealing

so as to constitute unconscionable—and unfair—commercial practices.

       102.    Defendants made these representations and omissions with the intent that Plaintiff

and Class Members purchase Defendants’ products and services, which did not have the attributes

and qualities represented. It was reasonably foreseeable that the concealment, suppression, or

omission of the aforementioned material facts would, and in fact did, deceive a substantial portion


                                                28

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  28 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
of the public, including the Class Members, into believing the DeVry products and services had

the attributes and qualities of represented by the 90% Placement Claim and Higher Income Claims.

          103.   Defendants either knew, or should have known, that the DeVry products and

services did not have the attributes and qualities regarding the 90% Placement Claim and the

Higher Income Claims, which would result in harm and injury in fact.

          104.   As a direct and proximate cause of Defendants’ unfair and/or deceptive practices,

Plaintiff and Class Members have been injured and suffered ascertainable loss of money and

damages. Had Plaintiff and Class Members known the true nature, attributes, and qualities of the

DeVry products and services, they would not have purchased them or would have paid less for

them. Plaintiff is entitled to actual damages, including but not limited to the difference in value

between the DeVry products and services as represented versus as delivered, equitable and

declaratory relief, punitive damages, treble damages, costs and reasonable attorney’s fees.

          105.   Neither Plaintiff nor the Class Members did discover, or could have discovered

with any amount of reasonable diligence, the true facts regarding DeVry’s false misrepresentations

until January 27, 2016, when the FTC Lawsuit was filed. Therefore, Plaintiff’s and the Class

Members’ claims are within any applicable statutes of limitations, including the five-year statute

of limitations for the MMPA.

                                           COUNT IV
                                            Negligence
                               (On behalf of Plaintiff and the Class)

          106.   Plaintiff and the Class Members incorporate the above allegations as if fully set forth

herein.

          107.   In providing an education program to Plaintiff and the Class Members, Defendants

owed a duty to exercise reasonable care to make full, fair, and adequate disclosure in connection with

the characteristics, uses, benefits, standards, quality, attributes, and nature of their education program,


                                                    29

           Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                           1 Filed         Global
                                                    03/29/19  PageEducation,
                                                                    29 of 39Inc., et al.
                                                            CLASS ACTION COMPLAINT
including with respect to the 90% Placement Claim and Higher Income Claim. This duty included,

among other things, taking reasonable measures to protect the rights of the Class Members in

compliance with applicable law, including, but not limited to, procedures and policies to supervise,

restrict, limit, and determine the accuracy and truthfulness of their claims, materials, and advertising

in connection with its education program.

        108.    In providing its education program to Plaintiff and the Class Members, Defendants

owed a duty to exercise reasonable care regarding and when making the 90% Placement and Higher

Income Claims, and representations and omissions in connection with the characteristics, uses,

benefits, standards, quality, attributes, and nature of the education program.

        109.    Additionally, DeVry had a duty to timely disclose to and/or warn Plaintiff and the

Class Members that their 90% Placement Claim and Higher Income Claims were and are false and

misleading. Timely disclosure was necessary and appropriate so that Plaintiff and the Class Members

could have, among other things, timely pursued and exhaust available remedies, and undertake

appropriate measures to prevent or mitigate the harm from the 90% Placement Claim and Higher

Income Claims, including without limitation in connection with borrowing student loans.

        110.    Defendants’ advertising and promotional materials were intended to affect Plaintiff

and the Class Members. Defendants were aware that by representing that their claims, materials, and

advertising about the education program were accurate, that it had a responsibility to take reasonable

measures to ascertain and fully, fairly, and adequately disclose the accuracy and truthfulness thereof.

        111.    It was foreseeable that if Defendants did not take reasonable measures to ascertain and

ensure the accuracy and truthfulness of their representations, Plaintiff and the Class Members would

borrow money through student loans to purchase a DeVry education program. Defendants should have

known to take precautions to ensure their 90% Placement and Higher Income Claims, advertising,

materials, and representations were accurate.


                                                   30

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  30 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
        112.     DeVry breached its duty to exercise reasonable care in connection with the accuracy

of its 90% Placement Claim and Higher Income Claims by, among other examples, (a) failing to

timely warn or notify Plaintiff and the Class about the misrepresentations, (b) failing to issue any

warnings to its current and former students affected by the misrepresentations, (c) failing to remove

these representations from the marketplace or to take other appropriate remedial action, and (d) failing

to have reasonable safeguards in place to ensure the claims were accurate. Defendants knew or should

have known that their products and services were not as warranted and represented by Defendants.

        113.     But for Defendants’ failure to implement and maintain adequate measures to ensure

the accuracy of their claims and materials in connection with their education program, and their failure

to monitor their policies and procedures to identify inaccurate, untruthful, and unlawful claims,

Plaintiff and Class Members would not have taken out student loans, would not have purchased a

DeVry education program for the price they paid, if in fact they would have purchased the education

program at all, and would not be at a heightened risk of being financially unable to repay, or defaulting

on, their student loans in the future.

        114.     Neither Plaintiff nor other Class Members contributed to the unlawful conduct set

forth herein, nor did they contribute to Defendants’ making of the 90% Placement Claim and Higher

Income Claims, nor to the insufficient policies, procedures, and measures which were omitted and led

to the failure to ensure the accuracy and truthfulness of Defendants’ claims in connection with the

nature of the education program, products, and services.

        115.     Defendants’ negligence was a substantial factor in causing harm to Plaintiff and the

Class Members. As a direct and proximate cause and result of Defendants’ failure to exercise

reasonable care and use reasonable measures to ensure the accuracy of their 90% Placement and Higher

Income Claims, Plaintiff and the Class Members have suffered actual injury-in-fact and economic




                                                   31

          Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                          1 Filed         Global
                                                   03/29/19  PageEducation,
                                                                   31 of 39Inc., et al.
                                                           CLASS ACTION COMPLAINT
damages, including incurring student loan debt and paying education related costs that they would not

have otherwise incurred and paid.

        116.      Neither Plaintiff nor the Class Members did discover, or could have discovered with

any amount of reasonable diligence, the true facts regarding DeVry’s false misrepresentations until

January 27, 2016, when the FTC Lawsuit was filed. Therefore, Plaintiff’s and the Class Members’

claims are within any applicable statutes of limitations, including the five-year statute of limitations

for negligence.

        117.      Plaintiff and the Class seek compensatory damages, the costs of suit and attorneys’

fees, and other and further relief as is deemed just and proper as further set forth below.

                                             COUNT V
                                    Breach of Fiduciary Duty
                     (On Behalf of Plaintiff and the DOE Borrower Subclass)

        118.      Plaintiff and the DOE Borrower Subclass Members incorporate the above allegations

as if fully set forth herein.

        119.      DeVry’s 2014 10-K admits:

       “Specialized staff at DeVry’s home office review, interpret, and establish
procedures for compliance with regulations governing financial assistance programs and
processing financial aid applications. Financial assistance programs are required to be
administered in accordance with the standard of care and diligence of a fiduciary.”

        120.      Defendants owed Plaintiff and the DOE Borrower Subclass Members a fiduciary

duty to make sure that government financial assistance programs, including without limitation

student loans, and the processing of financial aid applications, were administered in accordance

with the standard of care and diligence of a fiduciary.

        121.      Defendants breached their fiduciary duties to Plaintiff and the DOE Borrower

Subclass Members by, without limitation, failing to review, interpret, establish procedures for, and

comply with regulations and the standard of care and diligence of a fiduciary in arranging,



                                                  32

          Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                          1 Filed         Global
                                                   03/29/19  PageEducation,
                                                                   32 of 39Inc., et al.
                                                           CLASS ACTION COMPLAINT
administering, and handling Plaintiff’s and the Class Members’ student loans and financial

assistance.

        122.    Plaintiff and the DOE Borrower Subclass Members justifiably relied on Defendants

to meet the standard of care and diligence of a fiduciary, and as a direct and proximate result of

Defendants’ acts and omissions, Plaintiff and the DOE Borrower Subclass Members have suffered

actual injury-in-fact and damages, including but not limited to, monetary loss in connection with

borrowing student loans and purchases of an education program and related products and services

they would not have borrowed for or purchased absent Defendants’ concealment, fraudulent

omissions, and non-disclosures, or would not have paid as much for. They have suffered economic

damages, including incurring student loans and paying education related costs, expenses, and

charges they would not have otherwise incurred and paid.

        123.    Accordingly, Plaintiff and the DOE Borrower Subclass Members are entitled to,

and hereby seek, actual damages, punitive damages, treble damages, reasonable attorneys’ fees

and costs, and any and all further equitable relief that this Court deems appropriate.

        124.    Neither Plaintiff nor the Class Members did discover, or could have discovered with

any amount of reasonable diligence, the true facts regarding DeVry’s false misrepresentations until

January 27, 2016, when the FTC Lawsuit was filed. Therefore, Plaintiff’s and the DOE Borrower

Subclass Members’ claims are within any applicable statutes of limitations.

                                           COUNT VI
                                           Conversion
                    (On Behalf of Plaintiff and the DOE Borrower Subclass)

        125.    Plaintiff and the DOE Borrower Subclass Members incorporate the above

allegations as if fully set forth herein.




                                                 33

          Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                          1 Filed         Global
                                                   03/29/19  PageEducation,
                                                                   33 of 39Inc., et al.
                                                           CLASS ACTION COMPLAINT
       126.       Plaintiff and the DOE Borrower Subclass Members are the lawful owners of the

student loan proceeds and other monies lent to and borrowed by them in the form of student loans

from the U.S. Treasury and administered by the federal government’s Department of Education.

       127.       The student loan proceeds were paid directly to DeVry for Plaintiff’s and each DOE

Borrower Subclass Member’s account and benefit. As a result of Defendants’ wrongful conduct,

which includes their willful collection and receipt of student loan proceeds paid for Plaintiff’s and

the DOE Borrower Subclass’ benefit, Defendants have interfered with and converted Plaintiff’s

and the DOE Borrower Subclass’ ownership interest in, or right to possess, such student loan

proceeds.

       128.       The student loan proceeds Defendants misappropriated are in a specific sum

capable of identification. Plaintiff and the DOE Borrower Subclass Members have been damaged

by Defendants’ conversion.

       129.       Neither Plaintiff nor the Class Members did discover, or could have discovered with

any amount of reasonable diligence, the true facts regarding DeVry’s false misrepresentations until

January 27, 2016, when the FTC Lawsuit was filed. Therefore, Plaintiff’s and the Class Members’

claims are within any applicable statutes of limitations, including the five-year statute of limitations

for conversion.

                                           COUNT VII
                                       Unjust Enrichment
                                (On Behalf of Plaintiff and the Class)

       130.       Plaintiff and the Class Members incorporate the above allegations as if fully set

forth herein.

       131.       Unjust enrichment is a common-law theory of recovery or restitution that arises

when the defendant is retaining a benefit to the plaintiff’s detriment, and such retention is unjust.




                                                  34

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  34 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
The elements of unjust enrichment may be established without reference to a separate underlying

claim in tort or statute.

          132.   Defendants received significant revenues from tuition paid by Plaintiff and the

Class Members. Defendants appreciate and have knowledge of such benefits.

          133.   Defendants’ acceptance and retention of these benefits is due to their unlawful and

improper conduct as set forth herein sounding in tort or statute, circumstances that make it

inequitable for Defendants to retain the benefits Plaintiff and the Class paid to Defendants.

          134.   Under principles of equity and good conscience, Defendants should not be

permitted to retain the profits they receive at the expense of Plaintiff and the Class while failing to

have provided them with complete and truthful information regarding the 90% Placement and

Higher Income Claims.

          135.   Plaintiff and the Class Members received less than what they paid for in that the

90% Placement and Higher Income Claims were not true and the DeVry education program was

not delivered as promised. Had Plaintiff and the Class Members known about the

misrepresentations and the true placement rate and income rate, they would not have purchased

the education program or any products or services from Defendants, or would have paid

significantly less for them.

          136.   As a proximate consequence of Defendants’ improper conduct, the Plaintiff and the

Class Members were injured. Accordingly, Plaintiff and the Class Members seek restitution and/or

disgorgement of all monies Defendants have unjustly received as a result of their conduct alleged

herein.

          137.   Neither Plaintiff nor the Class Members did discover, or could have discovered with

any amount of reasonable diligence, the true facts regarding DeVry’s false misrepresentations until

January 27, 2016, when the FTC Lawsuit was filed. Therefore, Plaintiff’s and the Class Members’


                                                  35

           Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                           1 Filed         Global
                                                    03/29/19  PageEducation,
                                                                    35 of 39Inc., et al.
                                                            CLASS ACTION COMPLAINT
claims are within any applicable statutes of limitations, including the five-year statute of limitations

for unjust enrichment.

                                          COUNT VIII
                                       Declaratory Relief
                               (On Behalf of Plaintiff and the Class)

       138.     Plaintiff and the Class Members incorporate the above allegations as if fully set

forth herein.

       139.     A court may make binding declarations of the construction of any statutes, and a

declaration of the rights of the parties interested by means of a pleading seeking that relief alone

or as incident to or part of a complaint. Mo. Ann. Stat. § 527.010.

       140.     Additionally, Defendants acted or refused to act on grounds that apply generally to

the Class, so that final declaratory relief is appropriate respecting the Class as a whole within the

meaning of Fed. R. Civ. P. 23(b)(2).

       141.     Plaintiff and the Class Members are at a heightened and imminent risk of being

financially unable to repay, and in default of, their student loans resulting from Defendants’

wrongful and unlawful conduct. Interest on student loans continues to accrue every day, whether

such loans are in forbearance or default or not.

       142.     Plaintiff and the Class Members are suffering actual and imminent harm that is

concrete and ongoing with each passing day of interest. An actual controversy and dispute between

Plaintiff and the other Class Members and Defendants exists, and the parties have genuine, direct,

and substantial opposing interests for which a judicial determination will be final and conclusive.

       143.     Plaintiff and the Student Class Members who took out student loans have a defense

against repayment of such loans in any action to collect such loans based on any act or omission

of Defendants that would give rise to a cause of action against Defendants under applicable State

law. 34 CFR 685.206(c)(1), (2).


                                                   36

         Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                         1 Filed         Global
                                                  03/29/19  PageEducation,
                                                                  36 of 39Inc., et al.
                                                          CLASS ACTION COMPLAINT
        144.    To the extent Plaintiff and the Student Class Members are relieved of repayment

obligations for student loans based on violations of applicable state law, Defendants are subject to

payment of the amount of the loan to which the defense applied. 34 CFR 685.206(c)(3).

        145.    Plaintiff seeks a declaration that Defendants’ acts and omissions as alleged herein

violate applicable State law, including without limitation the MMPA, as well as such other and

further relief as may follow from the entry of such a judgment.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Brown, individually and on behalf of the proposed Class,

requests the Court:

        A.      Certify this case as a class action on behalf of the Classes defined above, appoint

Robby Brown as class representative, and appoint Edelson PC and the Law Office of Robert L.

Teel as class counsel;

        B.      Declare that Defendants are financially responsible for notifying all Class Members

of the false and untrue nature of the 90% Placement Claim and Higher Income Claims in

connection with marketing, advertising, promotion, and sale of DeVry’s products and services;

        C.      Award declaratory and other equitable relief, including rescission, as is necessary

to protect the interests of Plaintiff and the Class Members;

        D.      Enter an award in favor of Plaintiff and the Class that includes compensatory,

exemplary or punitive damages, and statutory damages, including interest thereon, in an amount

to be proven at trial;

        E.      Award restitution and damages to Plaintiff and the Class Members in an amount to

be determined at trial;




                                                37

          Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                          1 Filed         Global
                                                   03/29/19  PageEducation,
                                                                   37 of 39Inc., et al.
                                                           CLASS ACTION COMPLAINT
       F.       Order disgorgement of Defendants’ unjustly acquired revenue, profits, and other

benefits resulting from their unlawful conduct for the benefit of Plaintiff and the Class Members

in an equitable and efficient manner determined by the Court;

       G.       Order the imposition of a constructive trust upon Defendant such that its

enrichment, benefit, and ill-gotten gains may be allocated and distributed equitably by the Court

to and for the benefit of Plaintiff and the Class Members.

       H.       Enter an award of attorneys’ fees and costs, as allowed by law;

       I.       Enter an award of pre-judgment and post-judgment interest, as provided by law;

       J.       Grant Plaintiff and the Class leave to amend the Complaint to conform to the

evidence produced at trial; and

       K.       Grant such other or further relief as may be appropriate under the circumstances.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.




                                                 38

            Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                            1 Filed         Global
                                                     03/29/19  PageEducation,
                                                                     38 of 39Inc., et al.
                                                             CLASS ACTION COMPLAINT
                                              ROBBY BROWN, individually and on
                                              behalf of all others similarly situated,

Dated: March 29, 2019                         By: /s/ Bill Kenney
                                                 One of Plaintiff’s Attorneys

                                              Benjamin H. Richman*
                                              brichman@edelson.com
                                              Sydney M. Janzen*
                                              sjanzen@edelson.com
                                              Michael Ovca*
                                              movca@edelson.com
                                              EDELSON PC
                                              350 North LaSalle Street, 14th Floor
                                              Chicago, Illinois 60654
                                              Tel: 312.589.6370
                                              Fax: 312.589.6378

                                              Robert L. Teel*
                                              lawoffice@rteel.com
                                              LAW OFFICE OF ROBERT L. TEEL
                                              1425 Broadway, Mail Code: 20-6690
                                              Seattle, Washington 98122
                                              Tel: 866.833.5529
                                              Fax: 855.609.6911

                                              William C. Kenney Mo. Bar No. 63001
                                              BILL KENNEY LAW FIRM, LLC
                                              1100 Main Street, Suite 1800
                                              Kansas City, MO 64105
                                              Telephone: (816) 842-2455
                                              Facsimile: (816) 474-8899
                                              Email: bkenney@billkenneylaw.com

                                              *Pro hac vice admission to be sought.




                                         39

        Case 4:19-cv-00250-ODS DocumentBrown v. Adtalem
                                        1 Filed         Global
                                                 03/29/19  PageEducation,
                                                                 39 of 39Inc., et al.
                                                         CLASS ACTION COMPLAINT
